DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.

Response to Amendment
The amendment filed 5/28/2021 does not place the application in condition for allowance.
The previous objections to the claims are withdrawn due to Applicant’s amendment.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the first coupler”, which lacks antecedent basis. It is unclear if “the first coupler” refers to the first coupler body or the grounding coupler.
Claim 24 recites “the first coupler”, which lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2020/0321908 to Anders.
Regarding claim 22, Anders teaches an apparatus comprising
a frame (one corner of a frame shown in relative detail in Figs. 5A, 8, 9; Figs. 10 show a frame generally) configured to receive a perimeter of a photovoltaic laminate (laminates 108x- shown generally in Fig. 1, Figs. 2-4 show laminates in more detail), the frame comprising a plurality of frame sections (each side of a frame has an section 406 shown in Figs. 4), the frame sections defining a border of the frame (¶0071, 0075, 0085-0087)
a first frame section of the plurality of sections having a length, and a wall with an inwardly facing surface (although not shown, a skilled artisan would understand that the exemplary frame section 406 in Figs. 4 exists on each edge of the rectangular frame shown generally in Marked-up Fig. 10B below, and that the frame section of Figs. 4 extends in an length direction into and out of the page, analogous to the up-down dimension of Figs. 10, for instance; Marked-up Fig. 4A identifies a wall with an inwardly facing surface; each of the four frame sections of Figs. 10 has a corresponding wall with a surface that faces inward, left in the Fig.)
a second frame section of the plurality of frame sections having a length and a wall with an inwardly facing surface (see Marked-up Fig. 10B)
a first cross rail member (Figs. 4 show a rail member 404 associated with each frame member 406)
the first cross rail member positioned within the border defined by the conductive frame and oriented between the inward facing surface of the first frame section and the inwardly facing surface of the second frame section (Marked-up Fig. 10B below shows the location of the first cross rail member; a skilled artisan would understand that the element 404 at that location would be between the identified inwardly facing surfaces)
the first cross rail member configured to provide structural rigidity to the frame (Figs. 4 show that the members 404 fill the space between elements 408-x of the frame sections 406; therefore a skilled artisan would understand that the first cross rail member prevents elements 408x from deforming in an up-down direction)
[AltContent: textbox (wall with inwardly facing surface)][AltContent: arrow]
    PNG
    media_image1.png
    327
    462
    media_image1.png
    Greyscale
 
[AltContent: textbox (location of second conductive cross rail member)][AltContent: arrow]
[AltContent: textbox (gap)][AltContent: ][AltContent: textbox (location of second coupler body)][AltContent: arrow][AltContent: textbox (location of first coupler body)][AltContent: arrow][AltContent: textbox (location of first conductive cross rail member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (location of second frame member)][AltContent: textbox (location of first frame member)][AltContent: arrow] 			
    PNG
    media_image2.png
    361
    256
    media_image2.png
    Greyscale



a first coupler body (604 of Figs. 6), the first coupler body having a first projection and a second projection, wherein the first projection is non-colinear with the second projection (each body 604 comprises transversely projecting elements 603x), wherein the first projection has a first length positioned along the length of the first frame section (although not specifically illustrated, a skilled artisan would understand according to Figs. 7-9 that a first coupler body is formed at the location specified in Marked-up Fig. 10B above, and that one of projecting elements 603x extends in an up-down direction coincident with the length of the identified first frame section) and is coupled to the first frame section (Figs. 8 specifically show the mechanism by which coupler bodies couple to frame sections), and wherein the second projection is positioned along the length of the first cross rail member and coupled to the first cross-rail member along the length of the first cross rail member (a coupler body includes portions 606x that structurally couple to cross rail members; see ¶0088-0096, 0098, 0099, 0103)
Anders teaches that the material of the first coupler body, frame members, and cross rail member is metal in an embodiment (¶0040, 0073), which a skilled artisan would understand to be necessarily conductive. Therefore a skilled artisan would at once envisage a conductive frame, a first conductive cross rail member, and a first coupler body that is conductive and capable of providing electrical connections. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0321908 to Anders, and further in view of US PGPub 2016/0315580 to Patton.
Regarding claims 1, 2, 5, and 7-9, Anders teaches an apparatus comprising
a frame (one corner of a frame shown in relative detail in Figs. 5A, 8, 9; Figs. 10 show a frame generally) configured to receive a perimeter of a backside of a photovoltaic laminate (laminates 108x- shown generally in Fig. 1, Figs. 2-4 show laminates in more detail), the frame comprising a plurality of separate individual frame members (each side of a frame has an member 406 shown in Figs. 4), the frame members defining a border of the frame (¶0071, 0075, 0085-0087)
a first frame member of the plurality of frame members comprising a length, and a wall with an inwardly facing surface (although not shown, a skilled artisan would understand that the exemplary frame member 406 in Figs. 4 exists on each edge of the rectangular frame shown generally in Marked-up Fig. 10B below, and that the frame member of Figs. 4 extends in an length direction into and out of the page, analogous to the up-down dimension of Figs. 10, for instance; Marked-up Fig. 4A identifies a wall with an inwardly facing surface; each of the four frame members of Figs. 10 has a corresponding wall with a surface that faces inward, left in the Fig.)
a second frame member of the plurality of frame members comprising a length and a wall with an inwardly facing surface (see Marked-up Fig. 10B)
a first cross rail member (Figs. 4 show a rail member 404 associated with each frame member 406)
the first cross rail member positioned at least partially between the inward facing surface of the first frame member and the inwardly facing surface of the second frame member (Marked-up Fig. 10B below shows the location of the first cross rail member; a skilled artisan would understand that the element 404 at that location would be between the identified inwardly facing surfaces)
the first cross rail member positioned so as not to be collinear with the first frame member or the second frame member (the first cross rail member is positioned in a transverse direction to the first and second frame members)
the first cross rail member configured to provide structural rigidity to the frame (Figs. 4 show that the members 404 fill the space between elements 408-x of the frame members 406; therefore a skilled artisan would understand that the first cross rail member prevents elements 408x from deforming in an up-down direction)
[AltContent: textbox (wall with inwardly facing surface)][AltContent: arrow]
    PNG
    media_image1.png
    327
    462
    media_image1.png
    Greyscale
 
[AltContent: textbox (location of second conductive cross rail member)][AltContent: arrow]
[AltContent: textbox (gap)][AltContent: ][AltContent: textbox (location of second coupler body)][AltContent: arrow][AltContent: textbox (location of first coupler body)][AltContent: arrow][AltContent: textbox (location of first conductive cross rail member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (location of second frame member)][AltContent: textbox (location of first frame member)][AltContent: arrow] 			
    PNG
    media_image2.png
    361
    256
    media_image2.png
    Greyscale



a first coupler body (604 of Figs. 6), the first coupler body having a first projection and a second projection, wherein the first projection is non-colinear with the second projection (each body 604 comprises transversely projecting elements 603x), wherein the first projection is spaced apart from the second projection, wherein the first projection has a first length aligned along the length of the first frame member (although not specifically illustrated, a skilled artisan would understand according to Figs. 7-9 that a first coupler body is formed at the location specified in Marked-up Fig. 10B above, and that one of projecting elements 603x extends in an up-down direction coincident with the length of the identified first frame member) and is coupled to the first frame member along the first length (Figs. 8 specifically show the mechanism by which coupler bodies couple to frame members), and wherein the second projection is aligned along the length of the first cross rail member (a coupler body includes portions 606x that structurally couple to cross rail members; see ¶0088-0096, 0098, 0099, 0103)
the first coupler body comprises a coupler having a first section (6041 for instance) to insert into an opening in the first frame member (as shown in Figs. 8) and a second section (portion 6062, for instance) to mate with an end of the first cross rail member (a skilled artisan would understand from ¶0093, 0094 that the second section and an end of the cross rail member are mechanically and physically connected).
Anders teaches that the material of the first coupler body, frame members, and cross rail member is metal in an embodiment (¶0040, 0073), which a skilled artisan would understand to be necessarily conductive. Therefore a skilled artisan would at once envisage a conductive frame, a first conductive cross rail member, and a first coupler body that is conductive and capable of providing electrical connections. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
Patton teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first coupler body as a grounding coupler body such that it grounds the first conductive cross rail member to the first frame member a body having such elements and function can also function as a grounding coupler (Figs. 14, 15, ¶0011, 0135, 0156). 
Per claim 2, modified-Anders teaches the limitations of claim 1. A skilled artisan would understand that Anders teaches a second coupler body (in the location illustrated in Marked-up Fig. 10B above), which has a first projection non-colinear with the second projection, the first projection positioned along the length of the second frame member (up-down in Marked-up Fig. 10B) and coupled to the same member, the second projection positioned along the length of the first conductive cross rail member and coupled to the first conductive cross rail member (see cited passages and reasoning above).
Per claim 5, modified-Anders teaches the limitations of claim 1. The plurality of frame members defines a border of the conductive frame and the plurality of frame members comprise a gap (identified in Marked-up Fig. 10B above) between at least two frame members of the plurality.
Per claim 7, modified-Anders teaches the limitations of claim 1. In the embodiment of Figs. 7, cables (706) extend through a channel defined between the first and second projections of the first coupler body (¶0098). Further, cabling (608x, 612) extends to an end (either the left-right extending element 808 or the up-down extending element 806 of Figs. 8 can represent a first conductive cross rail member) of the first conductive cross rail member (Figs. 6, 8, ¶0096, 0099-0102). Further, the directions and paths of all cables are defined by at least a portion of the conductive frame. As shown in Figs. 6, 7, the first coupler body comprises a single structure. Therefore Anders teaches the cabling channel and limitations of claim 7.
Per claim 8, modified-Anders teaches the limitations of claim 1. The combination of references teach that a most conductive path between the first conductive cross rail member and the conductive frame includes the grounding coupler (see cited passages and reasoning above).
Per claim 9, modified-Anders teaches the limitations of claim 1. The location of a second conductive cross rail member is identified in Marked-up Fig. 10B above. The second conductive cross rail member is positioned within the border defined by the conductive frame, positioned so as not to be colinear with the first frame member or the second frame member, is configured to provide structural rigidity to the conductive frame, wherein a most conductive path between the first and second conductive cross rail member and the conductive frame includes the same grounding coupler (see passages and reasoning above).

Claims 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0132766 to Jenkins, and further in view of US PGPub 2015/0357964 to McPheeters (of record).
Regarding claims 11, 12, 15, and 16, Jenkins teaches a photovoltaic module (Fig. 1) comprising
a PV laminate 12 (¶0028, 0029) having a front side (facing top of page in Fig. 1), a back side (facing bottom of page in Fig. 1, obscured), a perimeter (edges between front side and back side form a perimeter), and a plurality of solar cells encapsulated between the front side and the back side (¶0027, 0028), the PV laminate having a first perimeter edge (for instance, the edge to which the arrow “12” points to, obscured and facing into the page in Fig. 1) and a second perimeter edge (opposite the first edge, facing out of the page in Fig. 1)
a frame 14, wherein the perimeter of the PV laminate is mounted on the frame, the frame comprising a plurality of separate individual coupled frame members 20, the frame underlying each perimeter side of the PV laminate (¶0029, 0030, 0032), a first member of the frame (left element 20) being noncolinear with a second member of the frame (right element 20).
Jenkins teaches an embodiment of a module including a cross rail assembly (96A, 96B) extending diagonally across the backside of a PV laminate from an analogous first member of the frame (coincident with 94A of Fig. 5) at an analogous first perimeter edge of the PV laminate to second member of the frame (coincident with 94C) at an analogous second perimeter edge of the PV laminate, such that the first side of the cross rail assembly is adhered to a back side of the PV laminate (¶0059, 0061). Therefore a skilled artisan would at once envisage an embodiment of a PV module formed of a plurality of separate individual coupled frame members such as the embodiment of Fig. 1 and a cross rail assembly providing structural rigidity to the laminate and the frame of Fig. 5. 
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
Jenkins teaches that the frame and cross rail assembly can be made of metal or plastic (¶0032), but does not specifically teach that the cross rail assembly is non-conductive. McPheeters teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the cross rail assembly to be non-conductive since such elements would not need to be electrically grounded (¶0029, 0041).
Jenkins does not teach that the second opposite side of the non-conductive cross rail assembly makes contact with one or more mounting rails. McPheeters teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to contact the second opposite side of the cross rail assembly with mounting rails, as doing so allows module installation with less labor and deters theft (Figs. 2-7, 17, ¶0006-0008, 0032, 0062, 0063). 
[AltContent: textbox (end of elongated members of cross rail assembly)][AltContent: arrow][AltContent: arrow][AltContent: textbox (gap)][AltContent: arrow]Per claim 12, modified-Jenkins teaches the limitations of claim 11. Jenkins teaches that a gap is formed by the cross rail assembly and the second member of the frame (Marked-up Fig. 5 below), further defined by an end of one of the elongate members of the cross rail assembly that is non-parallel and non-orthogonal with the first and second members of the frame. 
    PNG
    media_image3.png
    276
    590
    media_image3.png
    Greyscale

Jenkins also teaches that such a gap is capable of receiving electrical elements which include cables originating from the back side of the PV laminate (Fig. 6, ¶0062). Therefore Jenkins teaches that the claimed cabling gap is defined by the non-conductive cross rail assembly, the first or second member of the frame, and the back side of the PV laminate.
Per claim 15, modified-Jenkins teaches the limitations of claim 11. Jenkins teaches that the non-conductive cross rail assembly includes a first elongated projection that is non-parallel with a second elongated projection of the non-conductive cross rail assembly (Marked-up Fig. 5 below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (first and second elongated projections)]
    PNG
    media_image3.png
    276
    590
    media_image3.png
    Greyscale

Per claim 16, modified-Jenkins teaches the limitations of claim 11. The non-conductive cross rail assembly, a corresponding portion of the back side of the PV laminate, and a corresponding portion of the frame define a volume (Figs. 1, 5, 6), which includes a junction box and associated cabling in an embodiment (¶0062).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins and McPheeters as applied to claim 11 above, and further in view of US Patent 4,132,570 to Caruso (of record).
Regarding claims 13 and 14, modified-Jenkins teaches the limitations of claim 11. Jenkins teaches that the non-conductive cross rail assembly includes two projections which cross in the center of the backside of the PV laminate, such that the projections extend from the point of crossing. Jenkins does not teach that the point of crossing is a round core. Caruso teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a point of crossing between crossing projections to be a round core (30 of Fig. 2) in order to provide support or fastening points for an assembly (C4/L12-38).

Allowable Subject Matter
Claims 3, 4, 10, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-9, 11-16, 22, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726